Title: To Thomas Jefferson from Edmond Charles Genet, 22 May 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Philadelphie le 22. mai 1793 l’an 2e. de la Repe. f.

Le Conseil éxécutif de la Republique françoise ayant Consideré que le Commerce étranger est une des bases principales de la richesse des nations et que sous ce rapport le soin de suivre ses progrès, de faciliter ses operations et de proteger ses agents est un des devoirs les plus importants des Ministres de la Rep. françoise auprès des puissances Etrangeres a Jugé convenable de supprimer la place de Consul general auprès des Etats unis de l’Amerique et de réunir au même centre d’observations les rapports politiques et Commerciaux de la Repe. avec Ces Etats. En Conséquence le Conseil a arrêté que Je serois chargé en Chef  de toutes les affaires consulaires de la République et que quatre Consuls seulement départis dans les ports de Boston de New york et de Charles Town rempliroient sous ma direction les fonctions attribuées Jusqu’à présent aux Consuls de france qui ont résidé dans ces ports. Le Conseil éxécutif a supprimé toutes les autres places de Consuls et de Vice Consuls payées par la nation en Amerique; mais comme il a pensé qu’il seroit possible que l’intérêt de l’état éxigeat que l’on en rétablisse dans certains ports éloignés de la résidence des Consuls Il m’a chargé de lui faire incessament un rapport sur cet objet et il m’a autorisé en attendant à nommer provisoirement à ces emplois, de Concert avec les Consuls, les citoyens francois ou americains qui paroitront dignes d’être revêtus de ce titre.
Les Changements survenus dans la forme du gouvernement en france ont éxigé, M., le renouvellement de la plupart des fonctionnaires publics dans les pays Etrangers; Ce principe général a été appliqué aux officiers Consulaires de france en Amerique. Un seul des anciens consuls Conservera le poste qui lui a été Confié, c’est le Citoyen Mangourit Consul à Charles Ton. Les trois autres Consulats seront remplis par les Citoyens dupont, hauterive et Dannery le premier à Philadelphie, le second à New york et le troisieme à Boston.
J’aurai l’honneur, M., de vous presenter successivement les provisions qui ont été données à ces fonctionnaires publics par le Conseil éxécutif; et Je vous prierai de vouloir bien les faire reconnoitre et de leur faire obtenir à cet éffet l’éxéquatur du président des Etats unis. Je ne doute point que nos nouveaux consuls ne Justifient par leur conduite la Confiance que le gouvernement de la République françoise leur accorde et qu’ils ne reunissent tous leurs éfforts pour meriter celle du gouvernement des Etats auprès des quels Ils seront accredités.
